DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/30/2020.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Schmieder et al. (US 2015/0002726) discloses a lens module (Fig. 11, 800, Paragraphs 0083-0089), comprising a lens barrel (Fig. 9 and Fig. 10, lens barrel 802) and a lens group (Fig. 11, lenses 801, 904, 906, and 908), 
the lens barrel comprising a top wall with a light through hole (as shown in annotated Fig. 11 below) and a barrel wall bent and extending from an edge of the top wall (as shown in annotated Fig. 11 below), the top wall and the barrel wall being connected and defining to form a cavity (as shown in annotated Fig. 11 below), and the lens group being accommodated in the cavity (as shown in annotated Fig. 11 below), wherein the lens group comprises a special-shaped lens (Fig. 11, 908), 
the special-shaped lens comprises a side surface (Fig. 11, top of 908) connecting an object side surface (Fig. 11, left side of 908) and an image side surface (Fig. 11, right side of 908), 
the side surface comprises a first abutting surface connected to the object side surface (as shown in annotated Fig. 11 below), and the first abutting surface is arranged at an included angle with an optical axis (as shown in annotated Fig. 11 below), wherein the barrel wall comprises an inner surface close to the optical axis (as shown in annotated Fig. 11 below), the inner surface comprises a second abutting surface arranged opposite to and parallel to the first abutting surface (as shown in annotated Fig. 11 below).

    PNG
    media_image1.png
    391
    493
    media_image1.png
    Greyscale

Annotated Fig. 11

Schmieder does not specifically disclose “and a distance between the first abutting surface and the second abutting surface is greater than 0μm and less than or equal to 3μm”.
Additionally, neither Yan et al. (US 2015/0198785), Wei (US 2020/0049950), Ma (US 2020/0057239), Wang (US 2020/0041784), Lee et al. (US 8,208,209), Lee et al. (US 2011/0096418), Lin et al. (US 2018/0335607), Lin et al. (US 2019/0243091), Lin et al. (US 11,360,288), nor Lin et al. (US 2020/0241239), remedy the deficiencies of Schmieder.
Claims 1-16 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens module comprising “… and a distance between the first abutting surface and the second abutting surface is greater than 0μm and less than or equal to 3μm.”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-16 are allowable due to pendency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872